Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
TD received on 11/8/2021 is acknowledged.

Information Disclosure Statement
Information Disclosure Statement received on 11/19/2021 has been considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
An authorization for the below amendment had been received from the applicant’s representative, Baile Xie, on November 8, 2021.

The claims have been amended as follows:

Claim 1. (Currently Amended) A method for exercising policy control over an application service flow of an application service of a communication network, without an application function, comprising a policy control and charging rules function policy and charging enforcement function
sending, bythe policy control and charging rules function device, an application event subscription information to the policy and charging enforcement function policy and charging enforcement function (an application event), wherein the application event subscription information comprises the identifier of the application service and the event of the application service, and the event of the application service comprises starting or stopping of the application service;
receiving, bythe policy control and charging rules function device, a notification information from the policy and charging enforcement function policy and charging enforcement function information, wherein the notification information comprises the information about the application event that comprises the identifier of the application service and the event of the application service; 
in response to receiving the notification information from the policy and charging enforcement function the policy control and charging rules function device, a control policy of the application service flow according to the event of the application service included in the notification information sent from the policy and charging enforcement function 
delivering, bythe policy control and charging rules function device, the control policy to the policy and charging enforcement function policy and charging enforcement function 

Claim 2. (Currently Amended) The method according to claim 1, wherein the method further comprises:
the policy control and charging rules function devicea un-subscription information to the policy and charging enforcement function 

Claim 3. (Previously Presented) The method according to claim 1, wherein the control policy further comprises a gating policy of the application service flow.

Claim 4. (Currently Amended) The method according to claim 1, wherein the application event subscription information further comprises: filtering rules of the application service.

Claim 5. (Original) The method according to claim 1, wherein the information about the application event further comprises: filtering rules of the application service.

Claim 6. (Original) The method according to claim 5, wherein the information about the application event further comprises: Quality of Service (QoS) information.

Claim 7. (Currently Amended) The method according to claim 1, wherein the method further comprises:
receiving, bythe policy control and charging rules function device, a response of the application event subscription information from the policy and charging enforcement function information to the policy and charging enforcement function 

Claim 8. (Previously Presented) The method according to claim 1, wherein the application service flow is a stream media flow, or a FTP service flow.

Claim 9. (Currently Amended) The method according to claim 1, wherein the method further comprises:
sending a message to the policy and charging enforcement function 

Claim 10. (Currently Amended) A method for exercising policy control over an application service flow of an application service of a communication network, without an application function, comprising a policy control and charging rules function policy and charging enforcement function
receiving, by the policy and charging enforcement function information fromthe policy control and charging rules function device to subscribe an event of the application service, wherein the application event subscription information comprises an identifier of the application service and the event of the application service, the application event subscription information instructs the policy and charging enforcement function the policy control and charging rules function device, and the event of the application service comprises starting or stopping of the application service;
detecting, by the policy and charging enforcement function information;
acquiring, by the policy and charging enforcement function 
sending, by the policy and charging enforcement function the policy control and charging rules function device; and
receiving, by the policy and charging enforcement function enabled gateway node, a control policy from the policy control and charging rules function device, wherein the control policy is generated according to the event of the application service included in the information about the application event.

Claim 11. (Currently Amended) The method according to claim 10, wherein the method further comprises:

controlling, by the policy and charging enforcement function 

Claim 12. (Currently Amended) The method according to claim 10, wherein the method further comprises:
receiving, by the policy and charging enforcement function information fromthe policy control and charging rules function device for un-subscribing the event of an application service; and
un-subscribe, by the policy and charging enforcement function 

Claim 13. (Currently Amended) The method according to claim 10, wherein the application event subscription information further comprises: filtering rules of the application service.

Claim 14. (Original) The method according to claim 10, wherein the information about the application event further comprises: Quality of Service (QoS) information.

Claim 15. (Previously Presented) The method according to claim 10, wherein the control policy comprises at least one of: a QoS policy, a charging policy or a gating policy.

Claim 16. (Currently Amended) The method according to claim 11, wherein the method further comprises:
sending, by the policy and charging enforcement function information tothe policy control and charging rules function device.

Claim 17. (Currently Amended) A system for exercising policy control over an application service flow of an application service of a communication network without an application function comprising 
a policy control and charging rules function device and a policy and charging enforcement function  enabled gateway node
whereinthe policy control and charging rules function device is configured to: 
send an application event subscription information to the policy and charging enforcement function policy and charging enforcement function (an application event), wherein the application event subscription information comprises an identifier of the application service and the event of the application service, and the event of the application service comprises starting or stopping of the application service;
information from the policy and charging enforcement function policy and charging enforcement function information comprises the information about the application event that comprises the identifier of the application service and the event of the application service detected by the policy and charging enforcement function 
in response to receiving the notification information from the policy and charging enforcement function information sent from the policy and charging enforcement function 
deliver the control policy to the policy and charging enforcement function policy and charging enforcement function 
wherein the policy and charging enforcement function 
receive the application event subscription information fromthe policy control and charging rules function device to subscribe the event of the application service;
detect a data packet of the application service flow that matches the identifier of the application service in the application event subscription information;
acquire information about the application event based on the data packet of the application service flow that matches the identifier of the application service, wherein the information about 
send the notification information which includes the information about the application event tothe policy control and charging rules function device.

Claim 18. (Currently Amended) The system according to claim 17, whereinthe policy control and charging rules function device is further configured to:
send an un-subscription information to the policy and charging enforcement function 

Claim 19. (Currently Amended) The system according to claim 17, whereinthe policy control and charging rules function device is further configured to:
send a information to the policy and charging enforcement function 

Claim 20. (Currently Amended) The system according to claim 17, wherein the policy and charging enforcement function 
receive a control policy fromthe policy control and charging rules function device; and
control the application service flow transmitted via the policy and charging enforcement function 

Claim 21. (Currently Amended) A method for exercising policy control over an application service flow of an application service of a communication network, without an application function, comprising a policy control and charging rules function policy and charging enforcement function
sending, bythe policy control and charging rules function device, an application event subscription information to the policy and charging enforcement function policy and charging enforcement function (an application event), wherein the application event subscription information comprises an identifier of the application service and the event of the application service, and the event of the application service comprises starting or stopping of the application service;
receiving, by the policy and charging enforcement function information fromthe policy control and charging rules function device;
detecting, by the policy and charging enforcement function information;
acquiring, by the policy and charging enforcement function 
sending, by the policy and charging enforcement function information which includes the information about the application event tothe policy control and charging rules function device;
receiving, bythe policy control and charging rules function device, the notification information from the policy and charging enforcement function 
information from the policy and charging enforcement function the policy control and charging rules function device, a control policy of the application service flow according to the event of the application service included in the notification information sent from the policy and charging enforcement function 
delivering, bythe policy control and charging rules function device, the control policy to the policy and charging enforcement function policy and charging enforcement function 

Claim 22. (Currently Amended) The method according to claim 21, wherein the method further comprises:
receiving, by the policy and charging enforcement function the policy control and charging rules function device; and
controlling, by the policy and charging enforcement function 

Claim 23. (Currently Amended) The method according to claim 21, wherein the method further comprises:
sending, bythe policy control and charging rules function device, an un-subscription information to the policy and charging enforcement function 
un-subscribing, by the policy and charging enforcement function 

Claim 24. (Previously Presented) The method according to claim 21, wherein the control policy further comprises a gating policy of the application service flow.

Claim 25. (Currently Amended) The method according to claim 21, wherein the method further comprises:
sending, by the policy and charging enforcement function information to the policy control and charging rules function device.

Reasons for Allowance
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it." In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings, … the inventor's lexicography must prevail .... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
Claims 1, 10, 17, and 21 are independent claims. Claims 17 and 21 represent comprehensive claim(s), claim 17 being directed to a policy control and charging rules function device (i.e. PCRF) and charging enforcement function enabled gateway node (i.e. PCEF) and their functions while claim 21 being directed to the methods of a policy control and charging rules function device (i.e. PCRF) and charging enforcement function enabled gateway node (i.e. PCEF). Claim 1 represents the step(s) 
As described in the background in the instant application, in certain application services (for example, Skype/BT application, Video on demand application, online game application, etc., which use a point-to-point (P2P) technology, no AF (application function) is provided, or AFs for such application services are generally not involved in the policy control of the network. As such, in the conventional 3GPP protocol standard, the PCRF cannot obtain the application event and service information and therefore cannot generate a control policy for the service flow according to the application event and the service information. As a result, the PCEF cannot exercise policy control over the QoS, charging, and gating of service flows of the applications based on the control policy.
Claim 21, the comprehensive claim, achieves this in an environment without an application function by: sending, by the policy control and charging rules function device, an application event subscription information to the policy and charging enforcement function enabled gateway node to instruct the policy and charging enforcement function enabled gateway node to detect the application service based on an identifier of the application service and report an event of the application service (an application event), wherein the application event subscription information comprises an identifier of the application service and the event of the application service, and the event of the application service comprises starting or stopping of the application service; receiving, by the policy and charging enforcement function enabled gateway node, the application event subscription information from the policy control and charging rules function device; detecting, by the policy and charging enforcement function enabled gateway node, a data packet of the application service flow that matches the identifier of the application service in the application event subscription information; acquiring, by the policy and charging enforcement function enabled gateway node, information about the application event based on the data packet of the application service flow that matches the identifier of the application service, 
3GPP 203 discloses that the PCEF shall receive information from the PCRF that define conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification. The event triggers are provided by the PCRF to the PCEF using the provision of PCC riles procedure. Event triggers are associated with all PCC rules of an IP-CAN session and the Event triggers determine when the PCEF shall signal to the PCRF that a IP-CAN bearer has been modified. This is for the purpose for the PCRF to instruct the PCEF to react on the event triggers including PLMN change QoS change, traffic mapping information change, change in the type of IP-CAN, SGSN change, RAT type change, PDP Context activity, etc. 
While one of ordinary skill may certainly envisage that event triggers in 3GPP 203 such as IP-CAN modification to include the start or stop, i.e. stopping of one IP-CAN session with another IP-CAN 
Hurtta teaches PCRF sending application ID and/or Media type to control gateway for the gateway to filter the packet according to the application ID and/or Media type. Hurtta nor 3GPP 203 contemplate such claimed step(s) in an environment in which there is no AF involved in the communication network.
Petersson teaches a communication network without AF involvement in a 3GPP network that discloses the interworking of PCRF (SET) and PCEF (GW/CCD) in controlling policy of network traffic/communication. The combination of 3GPP 203, Hurtta, and Petersson, however, does not specifically teach the use of the application service identifier and the specific service event by the PCRF and PCEF in performing the specific step(s) recited in the claim.
The other independent claim 17 is a corresponding system for performing the method of claim 21, claim 1 represents the step(s) performed by the policy control and charging rules function device in claim 21, while claim 10 represents the step(s) performed by the charging enforcement function enabled gateway node in claim 21. As such, the claims are allowed.
The dependent claim(s) are allowed for the same rationale.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287. The examiner can normally be reached Monday -Friday: 7:00 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN S KIM/Primary Examiner, Art Unit 3685